Hart, J. This is an action of ejectment by Bryant L. Stricklin, W. W. Stricklin and Fuller Stricklin against Henry Moore for one hundred and sixty acres of land. On the former appeal the judgment was reversed because the circuit court erred in sustaining a demurrer to the complaint. Reference is made to the opinion on the former appeal for an extended statement of the issues. See Stricklin v. Moore, 98 Ark. 80. Upon the remand of the case the defendant filed an answer in which he denied both the title and the right of possession of plaintiffs and also pleads an investiture of title in himself by adverse possession for more than seven years. At the conclusion of the testimony the court directed a verdict for the defendant and the plaintiffs have appealed. The facts are as follows: Wm. N. Stricklin became the owner of the lands in controversy, together with other lands referred to in the testimony, some time about 1834. The lands in controversy were mortgaged by Wm. N. Stricklin to the Real Estate Bank of Arkansas and upon the foreclosure of this mortgage the property became the property of the State, but the State issued to Wm. N. Stricklin its certificate, dated July 14,1877, showing that he had a right to purchase the land. On February 24, 1879, W. N. Stricklin executed a deed to the lands in question together with other lands to Mary D. Stricklin, his wife. On the 23d day of March, 1880, Wm. N. Stricklin and Mary D. Stricklin conveyed said lands to Sam B. LeMay, a nephew of the said Wm. N. Stricklin, and on the same day Wm. N. Stricklin assigned to said Sam B. LeMay the certificate which he had received from the State of Arkansas. On April 1, 1880, the State issued to LeMay its patent to the land. LeMay then on the same day executed to Mary D. Stricklin a bond for title to said lands and took her notes for the purchase money. On the 17th day of August, 1881, the said Mary D. Stricklin died intestate leaving the plaintiffs as her sole heirs at law. On October 4, 1880, the administrator of the estate of Wiley P. Cryer, deceased, recovered judgment against Wm. N. Stricklin for the sum of $2,320.11. A suit was then instituted to set aside the deed to LeMay as a fraud upon, the creditors of Wm. N. Stricklin. On December 16, 1885, the deposition of Wm. N. Stricklin was taken in said cause. Wm. N. Stricklin died in 1908 and his deposition was read at. the trial of the present case. He testified that he had been in possession of the lands in controversy from 1834 up to the present time (1885) and that the lands during all that time had never been out of his possession; that the lands were deeded to Sam. B. LeMay to assist him in defrauding his creditors, and that LeMay had never asserted any title to the land, and did not expect his wife to pay for the land when he executed the bond for title to her; that LeMay knew his wife had no property of her own and never expected to pay for the lands. The suit by the administrator of Wiley P. Cryer, deceased, was never prosecuted to judgment but was finally dismissed for want of prosecution. Some effort was made by the administrator of the estate of Sam B. LeMay to collect the notes given him by Mary D. Stricklin, but it does not appear that they were ever collected, or that any suit looking to that end was ever prosecuted to judgment. The defendant, Henry Moore, recovered judgment against Wm. N. Stricklin and Bryant L. Stricklin and levied on about seven or eight hundred acres of land, including the lands in controversy, to satisfy said judgment. Moore became the purchaser of all of said lands at the execution sale and on May 2, 1895, after the expiration of the year for redemption had expired, received a deed to said lands. Moore then conveyed all of the lands so purchased by him at the execution sale, except the land in controversy, to the plaintiffs in the present suit. Moore testified that at the time he made the conveyance to them it was understood between him and the plaintiffs that he was to retain the title to the lands in controversy. The plaintiffs admitted the purchase of the other lands from him, but denied that they agreed that the defendant should retain the one hundred and sixty acres in controversy for himself. The defendant after his purchase at execution sale went into possession of the one hundred and sixty acres involved in this suit and has held possession ever since, making improvements upon the lands and renting them to some of the plaintiffs and to other persons. In the opinion on the former appeal, which is the law of the case, the court, in discussing the deed from Wm. N. Stricklin to his wife, said that an equitable title is not sufficient to maintain ejectment unless there is a legal right to possession, but counsel for plaintiffs say that they rely on a title by adverse possession in the said Mary D. Stricklin to recover. On the former appeal the court said: “The allegations of the complaint are that Mary D. Stricklin held the land adversely from the date of her deed in 1879 up to her death in August, 1880, and that her husband, W. N. Stricklin, held adversely as tenant by the curtesy from then until defendant became the purchaser of his title at the execution sale in 1895. The adverse possession of W. N. Stricklin as such tenant by the curtesy, coupled with the adverse possession of his wife, constituted an investiture of title in the heirs of Mary D. Stricklin, subject to the life tenancy of W. N. Stricklin.” It will be noted, however, that the question before the court then was whether the demurrer to the complaint should have been sustained and the allegations of the complaint were considered as proved. Upon the proof, as shown by the record on the present appeal, it is not established that Mary D. Stricklin was ever in possession of the land. On the contrary, the undisputed proof shows that Wm. N. Stricklin entered into the possession of the lands in 1884 and remained in possession of them until the date of the execution sale to the defendant, Moore, in 1895. During this long period he was in open, notorious possession, taking the rents and exercising every act of ownership. The conveyance by him to his wife was merely colorable. It will be remembered that the conveyance was made in 1879 and that his wife died in August, 1881. At-the date of the conveyance to her she did not reside on the lands but resided on their homestead in the town of Lewisville. She continued to reside there until her death. It does not appear that she ever exercised any act of ownership whatever over the lands. In March, 1880, W. N. Stricklin and Mary D. Stricklin, his wife, executed a deed to Sam B. LeMay to said lands, and W. N. Stricklin also transferred to him the certificate of the State, and on April 1, 1880, the State issued its patent to LeMay. So LeMay became invested with both the legal and equitable title, and the adverse possession of Stricklin was in hostility to his title. Plaintiffs claim that the testimony of B. L. Stricklin shows that Mrs. Stricklin was in possession of the land after the deed was made to her. The witness was asked, who was in possession of the land after this deed was made, and answered, “The part of it that was deeded to mother, I guess she was in possession of it.” This was merely a conclusion of the witness and was not a statement of any substantial fact. Bryant L. Stricklin also testified that his father claimed to him the land was his wife’s. He said that this was during his mother’s lifetime and after her death his father also spoke of it as belonging to his mother. On cross examination he stated that his father was in the possession of the land at the time he made the deed to his wife, and that his mother at that time was living on the homestead at Lewisville, and continued to live there until her death. He further stated that his father controlled the land and continued in the possession of it. W. W. Stricklin, another one of the plaintiffs, testified that his father was in possession of the land when the deed was made to his "wife and that he continued to hold possession of it until the defendant, Moore, took possession. We are of the opinion that the undisputed testimony shows that there was never any visible change in the possession of the land and that there is no substantial testimony from which it can be inferred that Mrs. Stricklin ever entered into possession of the land at any time. This being true, the continued possession of the land after her death by Wm. N. Stricklin would not constitute adverse possession by him as tenant by curtesy, but such adverse possession by him being continued for the statutory period created an investiture of title in himself; that is to say, we are of the opinion that the undisputed testimony shows that Mrs. Stricklin never asserted any claim whatever to the land and never took possession of it. On the other hand, Wm. N. Stricklin remained in possession of the land after the deed was made just as he had before and continued to control and exercise the exclusive ownership over it until it was sold to the defendant, Moore, at the execution sale in 1895. This gave him a title by adverse possession against LeMay, to whom the legal title was conveyed in 1880. It follows that the judgment must be affirmed.